                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:17-CV-590-D


REINALDO OLAVARRIA,                           )
                                              )
                           Plait;ltiff,       )
                                              )
                v.                            )                     ORDER
                                              )
ROY COOPER, et al.,                           )
                                              )
                            Defendants.       )


       On May 19, 2018, the court granted Reinaldo Olavarria's ("Olavarria" or "plaintiff')

application to proceed in forma pauperis, dismissed his complaint without prejudice, and granted

Olaverria leave to file an amended complaint [D.E. 8]. On June 18, 2018, Olaverria, proceeding pm

se, filed.an amended complaint [D.E. 9]. On July 12, 2018, the clerk issued summonses [D.E. 11].

On July 24, 2018, the United States Marshal Service filed returns of service on all defendants [D.E.

13-21]. On September 5, 2018, defendants moved to dismiss the amended complaint [D.E. 33, 37].

On September 5 and 6, 2018, the court notified Olavarria about the motions, the consequences of

failing to respond, and the response deadlines [D.E. 35, 44]. See Roseboro v. Garriso:g, 528 F.2d

309,310 (4th Cir. 1975) (per curiam). On September 10,2018, Olavarriaresponded in opposition

[D.E. 45]. As explained below, the court grants defendants' motions to dismiss.

                                                  I.

       According to Olavarria, "[t]he purpose ofthis complaint is to address continued deprivations

of civil rights. Because those deprivations are not limited to one arm/branch/department of North

Carolina, the suit is against North Carolina as a whole, for the most part." Am. Compl. [D.E. 9] 1.

Olavarria cites ''XIV Amendment ofthe US Constitution, Section 2; Section 1981 ofTitle 42 (Equal
Rights Under the Law); 42 U.S.C. § 1981[;] 42 U.S.C. § 1983; 18 U.S.C. § 241; 18 U.S.C. § 242;

28 U.S.C. § 1443[;]" and "Article m§ 2 which extends the jurisdiction to cases arising under the

U.S. ConstitutionO" as the legal bases for his claims. ld. at 10.1

       Four of Olavarria's claims relate to several state-court proceedings, including "divorce

proceedings, and in a separate additional processing in a child support case and alienation of

affection case," along with an "Industrial Commission case [which] is currently before the

commission." ld. at 6. Olavarria alleges that attorneys in the Industrial Commission case"did readily

violate commission rules and orders[,]" and that an attorney in the divorce proceedings ''filed

motions knowing they were misrepresenting what the judge ordered." Id. at 7-8. When Olavarria
                                                                                             I




attempted to bring these issues to the courts through motions, they were ''not ... ruled upon and/or

ignored[,]" and in one case a "domestic violence petition was denied by Judge Lori Christian without

a hearing, in violation of Due Process[.]" ld. at 7. Olavarria alleges that ''missing motions and

documents from the divorce proceedingsO" resulted in a ''miscarriage of justice" and "orders not

based on 'facts'." ld. at 7-8.

       Olavarria also alleges that, in 2010, he was ''falsely accuse[d] ... of Child Abuse[,]" and that

the charge continues to "show up on my criminal background check, although the charge was

dismissed after trial, without leave." ld. at .S. Olavarria alleges that he "continue[s] to have to deal

with the repercussions of'' that charge, including an inability to volunteer at his children's school,

and employment discrimination. Id. Finally, in a "corollary claim[,]" Olavarria alleges that he has
                                         '
"completed and submitted over 500 employment applications with the State ofNorth Carolina and


       1
           Sections 241 and 242 of Title 18 of the United States Code ''provide no basis for civil
liability." Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (per curiam); see Huston v.
Slanina,No.12C4582,2012WL4464301,at*2(N.D.lli. Sept.24,2012)(unpublished)(collecting
cases). Thus, the court dismisses any claim purportedly brought under those statutes.

                                                   2
local government entities in North Carolina[,]" but has only received eight interviews in ten years,

"clearly show[ing] for years the pattern of open discrimination[.]" Id. Olavarria cites an interview

''with Wake County Human services and I met the none-disabled [sic] white female whom the

county ended up hiring." Id. at 8-9. Olavarria "believe[s] that it can be shown through the courts

that the positions I applied for, as is commonly known in NC, were given prejudicially to persons

that are at minimum not disabled." Id. at 9.

        Olavarrianames as defendants North Carolina Governor Roy Cooper, North Carolina Office

of State Human Resources Director Barbara Gibson, former North Carolina Supreme Court Chief

Justice Mark Martin, former North Carolina Industrial Commission Chair Charlton Allen, three

attorneys with the North CarolinaDepartmentofJustice and an attorney for Wake.County, and North

Carolina Department of Health and Human Services Secretary Mandy Cohen. Id. at 1. Olavarria

seeks monetary damages and declaratory relief. Id. ·at 9.

                                                  II.

       A motion to dismiss under. Rule 12(b)(1) of the Federal Rules of Civil Procedure tests

subject-matter jurisdiction, which is the court's "statutory or constitutional power to adjudicate the

case." Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 89 (1998) (emphasis omitted); see

Holloway v. Pagan River Dockside Seafood. Inc., 669 F.3d 448, 453 (4th Cir. 2012); Constantine

v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 479-80 (4th Cir. 2005). A federal court

''must determine that it has subject-matter jurisdiction over the case before it can pass on the merits

ofthat case." Constantine, 411 F.3d at 479-80. As the party invoking federal jurisdiction, Olaverria

bears the burden of establishing that this court has subject-matter jurisdiction in this action. See,

~Steel     Co., 523 U.S. at 104; Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999);

Richmond. Fredericksburg & Potomac R.R. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). In

                                                  3
considering a motion to dismiss for lack of subject-matter jurisdiction, the court may consider

evidence outside the pleadings without converting the motion into one for summary judgment See,

e.g., Evans, 166 F.3d at 647. A court should grant a motion to dismiss pursuant to Rule 12(b)(l)

"only if the material jurisdictional facts are not in dispute and the moving party is entitled to

judgment as a matter of law." Id. (quotation omitted).

       Amotion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv.Iqbal, 556U.S. 662, 677-80(2009);Be11Atl. Cor,p. v. Twombly, 550U.S. 544,554-

63 (2007); Coleman v. Md. Court ofAppeals, 626F.3d 187,190 (4thCir. 2010), aff'd, 566U.S. 30

(2012); Nemet Chevrolet Ltd. v. Consumeraffairs.com. Inc., 591 F.3d 250, 255 (4th Cir. 2009);

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6) motion, a

pleading "must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550 U.S. at 570;

Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to the [nonmoving party]." Massey v. Oianiit, 759

F.3d343, 352(4thCir. 2014); seeClatterbuckv. CityofCharlottesville, 708F.3d549, 557 (4thCir.

2013), abrogated on other grounds by Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015). A court

need not accept as true a complaint's legal conclusions, ''unwarranted inferences, unreasonable

conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S.

at67&-79. Rather, aplaintiff'sallegationsmust''nudge[] [his] claims," Twombly, 550U.S. at570,

beyond the realm of''mere possibility'' into ''plausibility." Iqbal, 556 U.S. at 67&-79.

       The standard used to evaluate the sufficiency of a pleading is flexible, "and a pro se

complaint, however inartfullypleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers." Erickson v. Pardus, 551 U.S. 89,94 (2007) (per curiam) (quotation omitted).

                                                  4
    Erickson, however, does not "undermine [the] requirement that a pleading contain 'more than labels

    and conclusions."' Giarratano, 521 F.3d at 304 n.5 (quoting Twombly, 550 U.S. at 555); see Iqbal,

    556U.S. at677-83; Coleman, 626F.3dat 190; NemetChevroletLtd., 591 F.3dat255-56;Francis

    v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009). Althoughacourtmustliberallyconstrue a prose

    plaintiff's allegations, it "cannot ignore a clear failure to allege facts" that set forth a cognizable

    claim. Johnson v. BAC Home Loans Servicing. LP, 867 F. Supp. 2d 766, 776 (E.D.N.C. 2011); see

1
    Giarratano, 521 F.3d at 304 n.5.

           When evaluating a motion to dismiss for failure to state a claim upon which relief can be

    granted, a court considers the pleadings and any materials "attached or incorporated into the

    complaint." E.l. duPont de Nemours & Co. v. Kolon Indus.. Inc., 637 F .3d 435, 448 (4th Cir. 2011 );

    see Fed. R. Civ. P. 10(c); Goines v. Valley Cm1y. Servs. Bd., 822 F.3d 159, 165;.._()6 (4th Cir. 2016);

    Thompson v. Greene, 427 F.3d 263, 268 (4th Cir. 2005). A court may also consider a document

    submitted by a moving party if it is ''integral to the complaint and there is no dispute about the

    document's authenticity." Goines, 822 F .3d at 166. Additionally, a court may take judicial notice

    of public records without converting the motion to dismiss into a motion for summary judgment.

    See, e.g., Fed. R. Evid. 201(d); Tellabs. Inc. v. Makor Issues & Rights. Ltd., 551 U.S. 308, 322

    (2007); Philips v. Pitt Cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

                                                      A.

           As for Olavarria' s claims alleging defects in state-court proceedings, federal district courts

    have ''no authority to review :final judgments of a state court in judicial proceedings." D.C. Court

    ofAppealsv.Fel~460U.S.462,482(1983);                  seeRookerv.Fid. Tr. Co.,263 U.S.413,415-16

    (1923). The Rooker-Feldman doctrine prohibits a ''party losing in state court ... from seeking what

    in substance would be appellate review ofthe state judgment in a United States district court, based

                                                      5
on the losing party's claim that the state judgment itselfviolates the loser's federal rights." Johnson

v. De Grandy, 512 U.S. 997, 1005-06 (1994); see Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005); Fel~ 460 U.S. at 476; Thana v. Bd. of License Comm'rs for Charles

~ 827 F.3d 314,318-20 (4th Cir. 2016); Washington v. Wilmore, 407 F.3d 274,279--80 (4th Cir.


2005). The Rooker-Feldman doctrine reinforces the important principle that review of state court

decisions must be made to the state appellate courts, and eventually to the Supreme Court, not by

federal district courts or courts of appeal. See Johnson, 512 U.S. at 1005-06. It "preserves.

federalism by ensuring respect for the :finality of state court judgments." Washingt(m,. 407 F.3d at

279. The doctrine encompasses ''not only review of adjudications of the state's highest court, but

also the decisions of its lower courts." Brown & Root. Inc. v. Breckenridge, 211 F.3d 194, 199 (4th

Cir. 2000) (quotation omitted).

        Rooker-Feldmanis a ''narrow doctrine." Lance v. Dennis, 546 U.S. 459,464 (2006); Thana,

827 F.3d at 318-20. It applies only to "cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments." Exxon Mobil/ Corp., 544 U.S. at

284; see Skinner v. Switzer, 562 U.S. 521, 531-33 (2011); Thana, 827 F.3d at 318-20. For the

doctrine to apply, the party seeking reliefin federal court must be asking the federal court to ''reverse

or modify the state court decree." Adkins v. Rumsfeld, 464 F.3d 456, 464 (4th Cir. 2006) (quotation

omitted); see Thana, 827 F.3d at 318-20. Accordingly, the court "examine[s] whether the state-court

loser who files suit in federal district court seeks redress for an injury caused by the state-court

decision itself.   If [the state-court loser] is not challenging the state-court decision, the

Rooker-Feldman doctrine does not apply." Davani v. Va. De.p't ofTransp., 434 F.3d 712, 718 (4th

Cir. 2006) (footnote omitted); see Thana, 827 F.3d at 318-20. "The Rooker-Feldman doctrine bars

                                                   6
consideration not only of issues actually presented to and decided by a state court, but also of

constitutional claims that are inextricably intertwined with questions ruled upon by a state court, as

when success on the federal claim: depends upon a determination that the state court wrongly decided

the issues before it" Plyler v. Moore, 129 F.3d 728, 731 (4th Cir. 1997) (quotations omitted);

see Jordahl v. DemocraticPartyofVa, 122F.3d 192, 199 (4thCir. 1997).          Jnadditio~ aparty"may


not escape the jurisdictional bar of Rooker-Feldman by merely refashioning its attack on the state

court judgments as a [section] 1983 claim." Jordahl, 122 F.3d at 202.

      . Olavarria' s allegations that the state courts have committed constitutional violations in ruling

against him and mishandling his filings attack the validity of state-court proceedings. Moreover, to

the extent that Olavarria's Industrial Commission case remains pending, the proper recomse for a

party who believes that a state agency has ruled improperly or unfairly is to raise such errors on

direct appeal in state court, and not to relitigate issues before a federal court. See, e.g., Pierson v.

Ray, 386 U.S. 547, 554 (1967), abrogated on other grounds hy Harlow v. Fitzgerald, 457 U.S. 800

(1982). Thus, the court dismisses claims one through fom.

                                                  B.
       AB for Olaverria' s claim concerning an inaccurate criminal record, the claim fails. See Isham

v. United States, 717F. App'x 770,772 (lOthCir. 2017) (unpublished); Parkerv. Certified Profile.

LLC, No.7: 14-CV-37-BO, 2014 WL 3534129, at *2 (E.D.N.C. July 16, 2014) (unpublished); Cosey

v. Cowley   qy.. Kan., No.    10-3174-SAC, 2010 WL 5089937, at *1-2 (D. Kan. Dec. 8, 2010)

(unpublished). Thus, the court dismisses the claim.

                                                  c.
       AB for Olavarria's claim of discriminatory hiring practices, Title Vll ofthe Civil Rights Act

of 1964 ("Title Vll'') requires a person to exhaust his administrative remedies by filing a charge with

                                                   7
the Equal Employment Opportunity Commission ("EEOC") concerning the alleged discrimination

before filing suit a suit against an employer in federal court. See 42 U.S.C. § 2000e-S(e)(1); Jones

v. Calvert Grp.. Ltd., 551 F.3d 297, 300 (4th Cir. 2009). The Americans with Disabilities Act

("ADA") incorporates the administrative enforcement provisions of Title VII, including the

requirement that a person exhaust his administrative remedies by filing a charge with the EEOC

concerning the alleged discrimination before filing suit in federal court. See 42 U.S.C. §§ 2000e-

S(e)(1), 12117(a); Sydnor v. Fairfax Cty., 681 F.3d 591, 593 (4th Cir. 2012); Thiessen v.

Stewart-HaasRacing.LLC,311 F. Supp. 3d739, 743 (E.D.N.C.2018). Accordingly,adistrictcourt

has subject-matter jurisdiction over an ADA claim only if the plaintiff exhausted administrative

remedies by filing an EEOC charge concerning the alleged discrimination before filing suit. See,

~Jones, 551 F.3d at 300; Tagirova v. Elizabeth City State Univ., No. 2:16-CV-70-D, 2017-WL

4019516, at *1 (E.D.N.C. Sept. 11, 2017) (unpublished); Webb v. N.C. De.p't of Crime Control &

Pub~ Safety, 658 F. Supp. 2d700, 707-{)9 (E.D.N.C. 2009).

        Olavarria's complaint does not allege that he presented his Title VII claim to the EEOC

before filing this action, and he did not attach aright-to-sue letter. See 42 U.S.C. § 2000e--S(t)(1).

"[W]here '[n]either the complaint nor the amended complaint alleges' that the plaintiff has

'complied with these prerequisites,' the plaintiffhas not 'properly invoked the court's jurisdiction

under Title VII."' Davis v. N.C. De.p't ofCorr., 48 F.3d 134, 140 (4th Cir. 1995) (alteration in

original) (quotingUnitedBlackFirefightersofNorfolkv. Hir~ 604F.2d844, 847 (4thCir. 1979)).2


        2
          The federal circuit courts are split concerning whether Title Vll' s administrative exhaustion
requirement is jurisdictional. See Davis v. Fort Bend Cty., 893 F.3d 300, 306-{)7 (5th Cir. 2018)
(collecting cases), petition for cert. granted, No. 18-525 (U.S. Jan. 11, 2019). The Fourth Circuit
treats the administrative exhaustion requirement as jurisdictional. See Jones, 551 F.3d at 300.
Although the Supreme Court has not expressly addressed the issue, Supreme Court precedent
supportstheFourthCircuit's view. See,~ Patchakv. Zinke, 138 S. Ct. 897,905 (2018); JohnR.

                                                   8
Accordingly, the court dismisses the claim. Alternatively, Olavarria has not plausibly alleged a Title

Vllclaim.

        To the extent that Olavarria relies on section 1981 for his discrimination claim, section 1981

protects the right of individuals to make and enforce contracts without racial discrimination. See 42

U.S.C. § 1981. To establish such a claim, a plaintiff must prove purposeful race discrimination in

the making, performance, modification, or termination of a contract, or that affects enjoyment ofthe

benefits, privileges, terms or conditions of a contractual relationship. See 42 U.S.C. § 1981(b);

Domino's Pizza. Inc. v. McDonald, 546 U.S. 470, 476-77,479-80 (2006); Spriggs v. Diamond Auto

Glass, 165 F.3d 1015, 1018 (4th Cir. 1999); Cooperv. Brunswick cty. Sheriff's De,p't 896 F. Supp.

2d432,443 n.5 (E.D.N.C.2012),aff'dsubnomenCooperv. Sheehan, 735F.3d 153 (4thCir. 2013).

Olavarria does not plausibly allege a section 1981 claim. Thus, the court dismisses the claim.

                                                 m.
        In sum, the court GRANTS defendants' motions to dismiss [D.E. 33, 37], and DISMISSES

the action without prejudice. The clerk shall close the case.
    (




        SO ORDERED. This ..18_ day of April2019.



                                                         J~sc~o~m
                                                         United States District Judge




Sand & Gravel Co. v. United States, 552 U.S. 130, 133-34 (2008); Alexander v. Gardner-Denver
Co., 415 U.S. 36, 47 (1974); McDonnell Douglas Cor;p. v. Gre~ 411 U.S. 792, 798 (1973).

                                                  9
